Capital World Bond Fund® Prospectus Supplement (for the retirement plan prospectus dated December 1, 2010) The table under the heading "Sales charges" for Class A shares is amended in its entirety as follows: Sales charge as a percentage of: Investment Offering price Net amount invested Dealer commission as a percentage of offering price Less than $100,000 3.75% 3.90% 3.00% $100,000 but less than $250,000 $250,000 but less than $500,000 $500,000 but less than $750,000 $750,000 but less than $1 million $1 million or more and certain other investments described below none none see below Keep this supplement with your retirement plan prospectus MFGEBS-931-0711PPrinted in USACGD/AFD/10039-S30643
